            Case 3:21-cv-00073-SB         Document 1-1 Filed 01/19/21                    Page 1 of 4
                                          12/9/2020 8:03 AM
                                             20CV43667




 2

 3

 4
                       IN THE CIRCUIT COURT OF THE STATE OF OREGON
 5

 6                               FOR THE COUNTY OF MULTNOMAH

 7    PEARL MORGAN,                                         )
                                                            )     Case No.
 8
                             Plaintiff,                     )
 9                                                          )     COMPLAINT
             vs.                                            )     Personal Injury-- Non-Auto
10                                                          )     CLAIM NOT SUBJECT TO
      KIM CO REALTY CORPORATION,                            )     MANDATORY AR13ITRATION
II
      a Maryland corporation,                               )
12                                                          )     Fee at ORS 21.160(l)(c)
                             Defendant.                     )     Prayer Amount $403,328.54
13
             COMES NOW Plaintiff and, for claim for relief against Defendant in negligence
14

15    causing personal injury to Plaintiff, complains and alleges as follows:

16                                                              1.
17
             That dming all of the times herein mentioned, Kim co Realty Cmvoration was a
IS
      corporation organized and existing under and by virtue of the laws of the State of Maryland
19
      and was authorized to do business within the State of Oregon.
20

21                                                              2.

22           That during all of the times herein mentioned, Defendant owned and operated a mini-

      mall, including retail stores which it leased to lessors at 400 NW Eastman Parkway in
24
      Gresham, Multnomah County, Oregon. That Defendant retained to itself the common areas
25

26


Page 1 --COMPLAINT

                                              Wif[ard C£. 'M erfi._~[
                                                 AHOHNEY AT LAW
                                                      t~II'OWI\IlMJK i'INA
                                               0''1: 5\V COi.U~'illA 5T, ~Hinlo ~,;>II
                                                   i'CJHTIA•i:l_ O'lFG(m 0/;'0R
                                                   ~[L[Pt•Q>,[      (Of!lil!CII:.of,
                                                        I'IIX (;IIJj1::>..!-l<if
           Case 3:21-cv-00073-SB           Document 1-1                          Filed 01/19/21   Page 2 of 4




     of property, including the parking area surrounding the leased buildings and was responsible
 2
     for the care and maintenance of the parking lot.
 3
                                                              3.
 4
            That on or about April 26, 2019, PlaintiJTan·ivcd at Defendant's parking lot via her
 5

 6   automobile and parked in a designated handicapped parking space, exited her vehicle and fell

 7   over a concrete curb stop that Defendant had erected near the head of the parking space
 8
     occupied by Plaintiffs vehicle and Plaintiff fell and was injured in the manner hereinafter
 9
     more fully described.
10
                                                              4.
II

12          That at said time and place, Defendant was negligent and failed to comply with the

13   Americans with Disabilities Act in its construction and maintenance of the aforesaid parking
14
     lot in one or more of the following particulars, to-wit:
15
                    (a)      ln installing the aforesaid wheel-stop within a disabled parking stall, all
16
     in violation of the Americans with Disabilities Act (negligence per se);
17

18                  (b)      In failing to provide an accessible route for handicapped individuals,

19   including PlaintifT, from the parking stall to the aforesaid retail buildings, all in violation of
20
     the Americans with Disabilities Act (negligence per se);
21
                     (c)     In failing to wam its disabled patrons of the tripping hazard created by
22
     its unauthorized wheel-stop;
23

24                   (d)     In failing to maintain the aforesaid parking lot in a reasonably safe

25   condition for a disabled invitee; and
26


Page 2- COMPLAINT

                                               'VIIi{fard 'E. :!vier/is{
                                                  ATTOHNEY AT LAW
                                                     Uf.PQU,\ llAIJK PLAZA
                                                OIJ[ S\'1 COlU~'UIA ST. 5Uil[ 01!1
                                                   PORT!A'iJ, OREGD'I 9/lCtl
                                                   >[U'Pt•O'IE iODJ)111 CO.ofo
                                                        fA' tOCJ)2!!-I·W1
             Case 3:21-cv-00073-SB          Document 1-1                                 Filed 01/19/21   Page 3 of 4




                     (e)     In failing to protect disabled invitees using its disabled parking slot
 2
      from defective conditions on the premises, including the aforesaid wheel-stop.
 3
                                                                5.
 4
             That as the result of the negligence of Defendant as aforesaid, Plaintiff fell and
 5

 6    sustained injuries, including a fracture of the base of the second metatarsal of the !ell foot,

 7    fractures of the distal and basal aspects of the third metatarsal of the left foot, and a fracture of
 8
      the distal fourth metatarsal of the left foot, together with a torn labrum of the right hip, bruises
 9
      and contusions, and all of the aforesaid injuries have caused Plaintiff to sustain pain and
10
      suffering and the injuries have healed with permanent residuals and Plaintiff will sustain pain
II

12    and suffeting in the fcttctrc all to her noneconomic damage in a sum to be detem1ined by the

13    jury not to exceed $300,000.
14
                                                                6.
15
             That as the result of the negligence of Defendant as aforesaid, Plaintiff was required to
16
      incur reasonable and necessary accident-related medical expenses all to her economic damage
17

18    in the sum of $103,328.54.

19            WHEREFORE, PlaintiiTprays for .Judgment against Defendant for a sum of
20
      noneconomic damages in an amount to be detennined by the jury not to exceed $300,000,
21
      Ill
22
      Ill

24    Ill

25    Ill
26


Page 3- COMPLJ\fNT

                                               •Wi{fard!£. 'Mer/is{
                                                   AITOHNEY AT LAW
                                                       Ul,'i'QUA M1<X l'lALA
                                                 Crl~ S\'1 CO!.UIHIIII ST., SL'<E 51[)
                                                    ~C'I~lA!W.   Cl'IEUO.J '11:'00
                                                    ![lt:r>IO!J[ IOIIli J::'-D:lot
                                                         1,\A IO"li;>:;-.\tli1
               Case 3:21-cv-00073-SB         Document 1-1                               Filed 01/19/21        Page 4 of 4




         together with her economic damages for accident-related medical expenses in the sum of

  2
         $103,328.54, together with her costs and disbursements incurred herein.
  3
                DATED this    3 f:D day of   J)c.UJ'i[kfl                             , 2020.
  4
                                                             MERKEL & ASSOCIATES
  5

  6
                                                                                              ' I I   ~-______..-,
  7                                                                                         ./
                                                             By:-:-:-:-:::---':-:::---:-:-----:---:--:::-::::-:-:-:--::=-::-::-:::-
                                                                  Willard E. Merkel, OSB No. 790852
  8
                                                                  E-mail: wmcrkel@mcrkclassoc.com
  9                                                               Of Attomcys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22
.,,--'
24

25

26


Page 4 -COMPLAINT

                                                'Wif{an{ 'E. '.Mer/is{
                                                   ATTOHNEY A 1 I.AW
                                                        UliPQU~       BAliK PlAZA
                                                 Oil[   ~W COlU~'81A      5T, SU!Tt ~>If>
                                                    PO~HMID,          ORf'GOrJ Of;''"
                                                    TlolfP .. q•JI,    lhtlil:'2-llr.on
                                                          lA~   g,nJ);;:-,""
